
	
		I
		112th CONGRESS
		1st Session
		H. R. 3136
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for rates of pay for Members of Congress to be
		  adjusted as a function of changes in Government spending.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Accountability Pay
			 Act.
		2.Change in method
			 for adjusting paySection
			 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended
			 to read as follows:
			
				601.(a)(1)This subsection applies
				with respect to—
							(A)each Senator, Member of the House of
				Representatives, and Delegate to the House of Representatives, and the Resident
				Commissioner from Puerto Rico,
							(B)the President pro tempore of the
				Senate, the majority leader and the minority leader of the Senate, and the
				majority leader and the minority leader of the House of Representatives,
				and
							(C)the Speaker of the House of
				Representatives.
							(2)Whenever outlays for any fiscal year
				are greater than outlays for the preceding fiscal year, then, effective as of
				the first day of the first applicable pay period beginning on or after January
				1 of the calendar year next beginning after the close of the second of those 2
				fiscal years, the rate of pay for each position under paragraph (1) shall be
				decreased by the percentage (rounded to the nearest 1/10
				of 1 percent) equal to the percentage by which outlays for the second of those
				2 fiscal years are greater than outlays for the first of those 2 fiscal years,
				but in no event below $1.
						(3)The Congressional Budget Office shall
				prescribe any regulations necessary to carry out this subsection, including
				regulations governing the determination of total outlays for a fiscal
				year.
						(4)For purposes of this subsection, the
				term outlays means budget outlays, as defined by section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622).
						(5)This subsection shall apply for
				purposes of determining rates of pay for pay periods beginning on or after
				January 1,
				2013.
						.
		3.Coordination
			 rule
			(a)In
			 generalSection 225(l)(3) of
			 the Federal Salary Act of 1967 (2 U.S.C. 362(3)) is amended by adding at the
			 end the following:
				
					(C)Notwithstanding any other provision of this
				subsection, in the case of a position referred to in section 601(a) of the
				Legislative Reorganization Act of 1946 (2 U.S.C. 31), no recommendation
				referred to in this subsection (in the matter before paragraph (1)) may be made
				which, if enacted, would cause the rate of pay for any such position to differ
				from the rate of pay which would, as of any given time, then be payable with
				respect to such position under such section
				601(a).
					.
			(b)Exclusion of
			 judgesSuch section 225(l)(3) is further amended—
				(1)in subparagraph
			 (A)(i), by striking all that follows recommended for and
			 inserting the Speaker of the House of Representatives and the Vice
			 President of the United States, respectively, shall be equal.;
			 and
				(2)in subparagraph
			 (A)(iii), by striking all that follows a Delegate to the House of
			 Representatives, and that precedes and each office or position
			 under section 5313 of title 5.
				
